Title: From Thomas Jefferson to Nicholas Lewis, 4 April 1791
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
Philadelphia Apr. 4. 1791.

A little intermission of public business on the separation of Congress and departure of the President permits me now to turn my attention for a moment to my own affairs. Finding that good tobacco sold tolerably well here, and being assured that the tobacco of the red lands in Albemarle and Bedford were perfectly known here, and commanded always the highest price, I wrote to Mr. Hylton at Richmond to send me 20. hhds. of mine to this place, with a view, if it should be liked, to order the whole crop here before it should be otherwise disposed of. There were at the warehouse but 13. hhds. weighing 16,744.℔, nett, which was all of the Albemarle tobacco. It arrived here, and on view of it, I have sold that and the whole crop (except the fired part of the Bedford tobacco) for 5. dollars the hundred. Deducting from this the costs of removal it is equal to a sale at Richmond at 27/3 the hundred, and deducting 9d. for credit till Sep. it may be called 26/6 ready money at Richmond. I am now therefore to desire that you will be so good as to dispose of the fired part of the Bedford tobacco where and how you please, (I understood there would be about 14,000 ℔, of it)  subjecting the money to my order, that I may divide it between Lyle and Hanson, according to the arrangements taken before I left home; and that you will have the residue hurried to Richmond by every possible exertion, and there be put under Mr. Hylton’s orders, to whom I write this day to forward it. I believe that this place will hereafter be the best market for my tobacco especially when it shall be low in Virginia.—Wheat is at a dollar here. I am anxious to hear what money Wilson has furnished, and is likely to furnish. Of the £525 supposed in his hands £125. were destined for Dr. Currie, £160. for Dobson, and £240. to assist the other articles of reciept in paying the general list of debts. The sale of my tobacco here with the 14,000 ℔ to be sold by you will enable me to make the annual paiment of £700. sterl. to Lyle and Hanson punctually. Mr. Eppes has received £100. of Bannister’s debt, and paid it to Dobson. He has also paid £110. more to Dobson from the funds of Mr. Wayles’s estate: but as I do not wish to get rid of one debt by incurring another, I have begged of him to replace Mr. Wayles’s £110. by calling on Wilson for so much out of the £160. in his hands as was destined for Dobson.—I am anxious to hear that the mortgages are taken from Ronald for his purchase, because I am proposing to Hanson and Lyle to assign them over to them, on condition they will consider it as an absolute payment of so much, and give me a discharge.
On enquiry from many farmers I find that Buckwheat unless critically managed, does injury to lands. They consider whiteclover, not too much fed, as the best improver of lands. You know how much I have at heart the preservation of my lands in general, and particularly the hill side where my orchard is, below the garden, and round the North side of the hill. I will therefore repeat my request to have as much white clover seed gathered and bought as can be, and sowed first in the orchards, and then in other places as formerly recommended. Be pleased to present me most affectionately to Mrs. Lewis, and accept assurances of the esteem with which I am Dear Sir Your sincere friend & servt.,

Th: Jefferson

P.S. I had forgotten to observe that the warehouse and shipping expences of the residue of the tobacco which is to come here, will be to be paid in Richmond, and will amount to 15. or 16.£. As I would not have Mr. Hylton advance this, I will be obliged to you to have it paid to him out of the fired tobacco to be sold in the country; or if that cannot be ready in time, let it be paid from any other fund, and replaced when that tobacco shall be sold. I write  him word that you will place this sum in his hands before he ships the tobacco. If the overseer’s shares can be bought so as to make a profit worth the trouble and advances, they might come on with the rest, and the money shall be remitted to any body they please in Richmond by the first post after the tobacco arrives here. In this you will be so good as to do what to you shall seem best.
Th: J.

